OFFICE   OF TNE   ATYORNEY    GENERAL   OF TEXAS

                           AUSTIN




honorable D. C. Greer
State Highway Engineer
Austin, Texaco
Deer Sir:




          We aokuowlebgs
31, 1941, In whlah you
prrtnsnt upon the




       tion of the project ana requested the !1ig,;;S*~
       Depeirtment to assume the coqlatlon    In any minner
       it saw fit,  as Is orovlded   by the oontraot sgecl-
       flcations.    Luring the conference,  the Aondlng
       Company repreeentatlve    bequested that he be DEr-
Honorable   b. C. Grew,   Page 2


     Bitted to seoure lnfomal    bl&dr fr o ml number
     of ooatrdotor8 theretofore appmrd by the Iii&a-
     way Dspartasnt for the oompfetloa of the pro-
     Jeot, wlth the understandlog that the Xlghwy
     Departoent would enter lnto agreement with the
     lowest blddrr for the oompletlorr of the proJsot
     as orlglnally  planned.   Under thlr plan, the
     contrsotor,   whose bid may be seleoted for the
     oomplrtlon at the projsot,    would furnish bond
      ln the amount of hie bid.
            a. . . .

          Proolalon tar the submlsrlon to oompetltlve bids
of all oontraotr proposed to bA madoby the 6tate Riqhway
Cepartaent 1s nade in hrtiole 6674h, Vernonca Revisad Civil
statutes of Texas. Artlole 68743, red&s as tollorsi
             *The suooessful bldler or bidders shall
       enter Into writton oontrsota wltb eald depart-
     . msnt, and shall    lV3 bond la such amount  as la
       now provided b;t !Iax, oonditlonsd tor the. falth-
       ful oozplisnoe with hle bid and performnor      of
       the contract and payable to the State alghway
       Departiant for the use and benefit ot the State
       IiIghra;r Fund.’
             Item 8.7 of tine oontraot   apsolfleatlons    provldee
 trat in the event ot abanSonnent of work or default of the
 2ontraot by the oontraotor thrt the State Highway Departsent
 6%~ ta’re over ths proseoutlon of work, appropriate or use any
 or all material and equipmant on the ground as msy be sulta-
 ble, and enter lnto an agrsersnt for the oorrlJ~etion of the
 contract aocordlng to the terra sad wovlslons          thereof   or
  usa such other .methods as In the oglnlon of the Sn+ne& may
  be required for the oou@etion      of the contract In aoce?tabls
  smnner.
               Analysis of the lnatsnt situation reveals that ths
  contra& ~$8 orIglnsllp     let end entered into Un.ter tk8 au-
  thority of and In oompllscce with the ap?licsble      stiitutory I)?(
  rLsions, bond in the mount of tks contract being furnlshs3
  bJ the  &erican     &main3  Company. Althou:L the contrsctor
  haa a~faulted the State Is P~lly proteoted by the ‘bon3 and
F!imorablO D. C. Grwr,   Paqe 3




thare 1s ao ooaaaIon for the suboIsslon OS aoapetltlve        bide
as rsqulred under hrtlale 6674h, supra, bsfore arrangersnts
are entared    Into for the ooapletlon of the projeot.      The
Hlqhnejy Department Is authorlted by ftem 6;7 05 the oontraot
opcolf~catlans     to assuas comoletlon o? the oontraot In what-
ever mnnsr is oaosptsble un3rr the oxlstlng olrowastanoes.
No contrary provlsloa      a?psars in the statutes and no method
of procedure Is Were eug;Jeete&         Artlala 66?4h hsvlng al-
ready been oola?lIed with end the ssftguards      provided  in that
and the suoceedlng     artloles   having already been brought lnto
exlstenoe    them would appear to be no neceesIty for the re-
 subnleelon of oompetltIvs      bids.
              It la, therefore,    the opinion of this departmnt
that the Highway Department may legally aocspt          lnforaal bids
taken from qusllfled      and apCuW@d oontreotora by the bond-
lnz ooznpany wlthout advertising for such bids as provided
by Artlole 667411 and enter Into agreeaent with the low bidder
ror tha cowletlon       of the Lea1 contraot.      We note that this
procedure was requested and lnstlqsted          by tS% bonding congany,
and ve sqgest       that the racpeat    bs redwed   ta wrltlng,  and
tlaf all subsequent tranerotlons         be refleot%d by urltten In-
 strum9nts.      The apglIoatIon of tbls oglnlon,     of course, 1s
llnlted     to the s~eolflo    faot elt~atlon presented In your lettsr.
                                          foure very truly
                                         . .-.m-
                                      ATTOXNZY ,GEIlEtAL02’ TE;%AS




, RC:Lx’